Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  141733                                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  SHELLEY SUNDE,                                                                                      Alton Thomas Davis,
           Plaintiff-Appellant,                                                                                          Justices


  v                                                                 SC: 141733
                                                                    COA: 297127
                                                                    Oakland CC: 2008-742853-DM
  RONALD SUNDE,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the July 30, 2010 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Oakland Circuit Court, Family
  Division, for reconsideration of the plaintiff’s motion to change the domicile of the minor
  children. The trial court made findings of fact and conclusions of law pursuant to MCL
  722.31 on the basis of an incomplete factual record. At a minimum, the trial court erred
  when it disregarded the plaintiff’s proffered proof of the defendant’s history of domestic
  violence—factor (e) under MCL 722.31(4). On remand, unless the parties agree to a
  different procedure, the trial court shall allow both parties to present testimony and
  evidence in support of their respective claims regarding the statutory factors, as well as
  up-to-date information or evidence of other changes in circumstance arising since the trial
  court’s most recent order. The trial court shall then rule on the motion by determining,
  with the children as the primary focus, whether the plaintiff, as the parent with whom the
  children have an established custodial environment, has established by a preponderance
  of the evidence that the change of domicile is warranted.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2010                    _________________________________________
           d1027                                                               Clerk